Fish, C. J.,
specially concurring. I agree to the ruling stated in the second headnote solely because of the fact that in my opinion it sufficiently appears from the record that the propounder brought out, on cross-examination, the response of the witness that he heard the decedent say that she could not write. Without an effort to rule out or exclude such response from the evidence, I think that the propounder would not be entitled to exclude the testimony of a subsequent witness to the same effect.